               Case 2:20-cv-01657-JCC Document 15 Filed 03/22/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    TERI ARRASMITH-BENNETT,                             CASE NO. C20-1657-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    UNUM LIFE INSURANCE COMPANY OF
      AMERICA,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated dismissal (Dkt. No. 14).
18
     Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without a court
19
     order if there is a “stipulation of dismissal signed by all parties who have appeared.” Here, all
20
     parties that have appeared stipulate that this action shall be dismissed with prejudice and without
21
     an award of costs or fees. (Dkt No. 14.) Thus, under Federal Rule of Civil Procedure
22
     41(a)(1)(A), this stipulation is self-executing. All claims in this action are DISMISSED with
23
     prejudice and with each party bearing its own costs and attorneys’ fees. The Clerk is directed to
24
     CLOSE this case.
25
     //
26


     MINUTE ORDER
     C20-1657-JCC
     PAGE - 1
            Case 2:20-cv-01657-JCC Document 15 Filed 03/22/21 Page 2 of 2




 1        DATED this 22nd day of March 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1657-JCC
     PAGE - 2
